Citation Nr: 1241203	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  08-08 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for service-connected fracture of the right talus (ankle).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In August 2010, a Board videoconference hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  

In October 2010, the Board remanded this claim along with issues of service connection for a left knee disorder, osteoarthritis of the knees, and osteoarthritis of the spine.  The RO was asked to issue a statement of the case with respect to the other issues as the Veteran had filed a notice of disagreement.  This was accomplished in May 2011.  The record does not reflect that a substantive appeal was filed, therefore, those issues are not currently before the Board.  


FINDING OF FACT

The Veteran's service-connected right ankle disability is manifested by plantar flexion limited to 20 degrees and dorsiflexion limited to 10 degrees.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for fracture of the right talus (ankle) have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, including Diagnostic Codes 5271 (2012).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a rating in excess of 20 percent and maintains that his right ankle condition has gotten worse.  Specifically, the Veteran contends that he has to wear an ankle brace and use a cane.  He also reports that he has trouble standing if he has to stoop down.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Based upon the guidance of the Court in Hart, the Board has considered whether staged ratings are appropriate in this instance.  The Board finds that staged ratings are not warranted in this case as the evidence does not show that a higher rating is warranted at any point in time covered by this claim.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2012).  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2012). 

The disability rating for the Veteran's ankle disability was increased from noncompensable to 20 percent, effective August 30, 2004, under Diagnostic Code 5271 for his right ankle disability.  

Although the Veteran's disability may be rated under various diagnoses, the rating schedule instructs the evaluator to avoid pyramiding.  Rating the same disability or manifestation under different diagnoses is to be avoided.  38 C.F.R. § 4.14 (2012).  The rating schedule may not be employed as a vehicle for compensating a claimant twice, or more, for the same symptomatology.  That result would overcompensate the claimant for the actual impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); Brady v. Brown, 4 Vet. App. 203 (1993); Esteban v. Brown, 6 Vet. App. 259 (1994). 

The Veteran's service-connected fracture of the right talus (ankle) is rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5271.  When a particular disability is not listed among the diagnostic codes, a code ending in "99" is used; the first two numbers are selected from the portion of the schedule most approximating a veteran's symptoms.  38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. 38 C.F.R. § 4.27.  In this case, Diagnostic Code 5299 refers to musculoskeletal disorders ratings while the more specific Diagnostic Code 5271 refers to limited motion of the ankle.

For limitation of motion of the ankle, a 10 percent rating is warranted for moderate limitation of motion of the ankle.  A 20 percent rating, the maximum rating pursuant to Diagnostic Code 5271, is warranted for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2012).  The normal range of motion for the ankle on dorsiflexion is from 0 degrees to 20 degrees and on plantar flexion is from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2012).

In November 2004 the Veteran was accorded a compensation and pension (C&P) joints examination.  During the examination the Veteran reported that his right ankle gives way often and he used a brace to prevent it from twisting.  He complained of pain along the entire right ankle and lateral foot.  Physical examination of this ankle showed that he was able to ambulate with a limp favoring the right leg.  He was tender about the ankle with swelling.  He was stable to stress and had a bony protuberance over the lateral side of the foot that was nontender, hard, and indurated.  The diagnosis was degenerative joint disease of the right foot to an extent in which the Veteran's motion was limited by pain, fatigue, weakness, and lack of endurance.  The examiner indicated that it was 6/10 during the examination.  A January 2005 addendum indicated that his range of motion of his affected right ankle showed -5 to 20 degrees of flexion without pain and up to 30 degrees with pain, mainly on the anterolateral side of the ankle.  

VA medical records include an October 2004 note in which the Veteran received a pair of inserts for his shoes and bilateral ankle support orthoses.  A January 2005 x-ray of the right ankle was essentially normal with a calcaneal spur noted along the plantar aspect of the right calcaneus.  In April and August 2005, the Veteran complained of ankle pain.  Physical examination revealed he was tender to palpation over the dorsum of the ankle joint and anterior talofibular ligament.  He had pain with inversion and negative anterior drawer sign.  The physician noted a history of right ankle fracture with chronic anterior talofibular ligament strain and early osteoarthritis.  An ankle brace was recommended.  

Private medical records include a January 2006 x-ray of the right ankle that shows no evidence of fracture of dislocation.  There were multiple calcific densities adjacent to the medial malleolus and a few calcific densities within the soft tissues of the medial aspect of the distal leg.  Ankle mortis appeared intact.  In February 2006, the Veteran exhibited +1/4 pedal pulses bilaterally and he was neurologically intact bilaterally.  Range of motion of the subtalar and ankle joint was limited but did not elicit pain or crepitus bilaterally.  The physician noted that the Veteran was to have an ankle-fixation orthotic devise made.  In May 2006, the Veteran complained that his right ankle was getting worse; he indicated that it was very painful and he was using a walking cane to get around.  Physical examination revealed a ligamentously stable ankle.  He had range of motion with swelling around the ankle.  He also had pain aterolaterally, as well as medial joint line, but mostly the anterior talofibular area seemed to be the area that was bad.  The impression was old injury now with degeneration of the right ankle.  Arch supports for his ankle and an ankle brace were recommended.  In May 2006, the Veteran again complained of right ankle and foot pain.  He had discomfort over the sinus tarsi area of the right foot and over the medial ankle joint gutter.  Range of motion was limited with minimal discomfort over the sinus tarsi area of the right foot.  Palpable pulses were intact bilaterally.  He had an injection that provided immediate relief.  The prescription was to have custom molded orthotics made.  In June 2006, the Veteran indicated that he did not have his prescription filled to have custom orthotics made as he thought they cost too much.  He reported some continued discomfort with his ankle and indicated that the ankle brace has helped out a bit but he still had some instability overall.  Range of motion of the subtalar and ankle joints was limited but did not elicit pain or crepitus.  He had minimal discomfort to the sinus tarsi area and lateral subtalar joint.  He also had minimal discomfort to the lateral ankle joint gutter on the right foot.  

In August 2006 the Veteran was accorded another C&P joints examination.  During the examination the Veteran reported he used a cane intermittently but used a brace constantly.  He indicated that he was able to walk more than 1/4 mile but less than one mile.  He reported pain in both ankles but denied flare-ups of joint disease.  He also reported that he continued to work as a welder and had been a welder for the past 40 years.  A physical examination revealed that a weight-bearing joint was affected and the Veteran had poor propulsion.  There was no evidence of abnormal weight bearing.  Range of motion revealed dorsiflexion (active against gravity) from 0 to 10 degrees with pain beginning at 5 degrees and ending at 10 degrees.  There was no additional limitation of motion on repetitive use.  Plantar flexion (active against gravity) was from 0 to 25 degrees with pain beginning at 20 degrees and ending at 25 degrees.  Passive range of motion in plantar flexion was from 0 to 30 degrees with pain beginning at 20 degrees and ending at 30 degrees.  There was no additional limitation of motion on repetitive use.  The examiner reviewed x-rays of the right ankle and commented that the x-ray changes of the bilateral ankles were equal and showed possible bilateral fractures.  The examiner indicated that a history of fracture in the right talus was in the foot and not the ankle.  The diagnosis was degenerative joint disease of the bilateral ankles.  

Private medical records show that in December 2006, the Veteran complained of his foot and ankle on his right side.  Physical examination revealed range of motion of the subtalar and ankle joints was limited but did not elicit pain or crepitus.  There was no tenderness to palpation to the lateral collateral ankle joint ligaments of the right foot.  No anterior drawer sign was appreciated and there was no increase in the talar tilt noted on the right foot when compared to the left.  In June and July 2007, the Veteran complained of swollen feet and ankle.  An examination revealed the Veteran had pitting edema to just below the knee in the left greater than the right side.  The diagnosis was lower extremity edema.  

Additional private medical records show that range of motion of the subtalar and ankle joints was limited with some pain or crepitus over the lateral aspect of the subtalar joint level.  There was pain to palpation to the lateral aspect of the subtalar joint over the sinus tarsal canal of the right foot only.  The physician noted that previous x-rays revealed arthrosis and joint space narrowing and subtalar joint right foot.  The impression was arthrosis of the subtalar joint in the right foot and inflammation to the sinus tarsal canal of the right foot.  The Veteran was counseled for surgical options to include fusion of the subtalar joint on his right foot.  In October 2008, the Veteran complained of right ankle pain and swelling.  He indicated that his right ankle would give out and he would sometimes fall.  He reported that he has received cortisone injections in his ankle and rated his pain as 2-3/10.  

VA medical records indicate that he continued to have problems with his right ankle.  His diagnoses include osteoarthritis and arthralgia.  In May 2007, the Veteran reported constant and unremitting pain that he described as aching, tender, and throbbing.  In December 2007 the Veteran complained of chronic right ankle pain.  His range of motion was good.  In February 2008 the Veteran reported that his right ankle was worsening.  

Private medical records dated in May 2009 show the Veteran complained of right ankle pain with a history of osteoarthritis and cortisone injections.  He rated his pain as 4-5/10 and indicated that it hurt to stand, sit, or walk for long periods of time.  An x-ray showed some degenerative changes and the impression was right ankle arthrosis.  

In June 2010 statements, the Veteran's coworker and supervisor indicated he would need assistance when he could not make it up stairs while on the job.  One statement indicated that there were times that the Veteran would report swelling in his right ankle and that he has lost his balance from the pain in the ankle.  In August 2010, the Veteran's son and daughter in law indicated that they have observed the Veteran in excruciating pain and witnessed his inability to do basic house chores or work outside on the lawn because of his injury.  

In August 2010, the Veteran indicated that he has had to wear an ankle brace for support and has prescribed orthopedic shoes.  He also reported that he walked with a limp and used a walking cane for support.  He indicated he took medication to treat the constant pain and participated in therapy sessions.  During the August 2010 Board hearing, the Veteran testified that for the past four years he has had to wear ankle braces and use a cane.  He indicated that if he knelt down while working as a welding instructor that getting up and moving around would be painful.  He also testified that he would have students go upstairs to the filing cabinet because he was unable to do so himself.  He stated that his wife would have to cut the yard most of the time because he was unable to do so.  

In March 2011 the Veteran was accorded another C&P joints examination.  During the examination the Veteran reported that he was able to stand for more than one hour but less than three hours.  He indicated that he would have to stop standing because of pain in the ankles and knees.  He indicated that he used a cane intermittently but frequently used a brace.  He also reported that he was able to walk for more than 1/4 mile but less than one mile.  There was no leg shortening, no bone abnormality, no signs of active infection, no evidence in the feet of abnormal weight bearing, no genu recurvatum, no constitutional signs of bone disease, and no malunion of the os calcis or astragalus.  Tests revealed no evidence of involcrum, sequestrum, or draining sinus.  An MRI revealed evidence of an old trauma to the ankle with secondary arthritic changes.  

Physical examination revealed that a weight-bearing joint was affected and the Veteran walked with a waddling gait.  There was no other evidence of abnormal weight bearing, no loss of a bone or part of a bone, and no inflammatory arthritis.  There was no evidence of ankle instability, tendon abnormality, or angulation.  Range of motion revealed dorsiflexion (active against gravity) from 0 to 10 degrees with pain beginning and ending at 10 degrees.  There was no additional limitation of motion on repetitive use.  Plantar flexion (active against gravity) was from 0 to 20 degrees with pain beginning at 15 degrees and ending at 20 degrees.  There was no additional limitation of motion on repetitive use.  The diagnosis was old fracture of the right ankle with obesity aggravated degenerative joint disease.  The examiner noted significant effects on the Veteran's usual occupation resulting in decreased mobility and inability to climb or kneel.  His right ankle affected his ability to perform chores, shop, exercise, and participate in sports to a moderate degree.  

The Veteran is in receipt of a 20 percent rating under Diagnostic Code 5271 as of August 30, 2004.  That diagnostic code cannot serve as a basis for an increased rating because the maximum schedular rating is already assigned.

In the alternative, Diagnostic Code 5270 pertains to ankylosis of the ankles and provides for a 30 percent rating for ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees; and a 40 percent rating for ankylosis where plantar flexion is at more than 40 degrees, or dorsiflexion is at more than 10 degrees, or with an abduction, adduction, inversion or eversion deformity.  Diagnostic Code 5272 provides a maximum 20 percent rating for ankylosis of the subastragalar or tarsal joint if in poor weight-bearing position.  The Board finds that a higher rating is not warranted under Diagnostic Codes 5270 or 5272 as the evidence does not show ankylosis of the ankle, subtalar, or tarsal joints.  Moreover, the Veteran is already assigned a 20 percent evaluation and the highest available rating under Code 5272 is 20 percent.  The Board also observes that there are no records throughout the appeal period that demonstrate that the Veteran complained of symptoms akin to ankylosis of the ankle or fusion of the ankle joint.  

The Veteran is assigned a 20 percent evaluation for limitation of motion of the ankle, which is the highest rating available under Code 5271.  This is the maximum rating that is available for limitation of motion, accordingly consideration of whether a higher rating is warranted based on flare-ups, weakness, fatigability, incoordination or pain on movement is not warranted.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board further notes that there is no evidence of os calcis or astragalus or astragalectomy, therefore Diagnostic Codes 5273 and 5274 are not for consideration.  

The Board has considered whether a higher rating is warranted pursuant to Diagnostic Code 5003, which pertains to arthritis.  Since the highest evaluation that can be assigned pursuant to that code is 20 percent if there is X-ray evidence of involvement of 2 or more major joints, with occasional incapacitating episodes, these criteria do not assist him in obtaining a higher rating.  In addition, his disability is already rated pursuant to limitation of motion.  It is noted that the Veteran is in receipt of a separate 20 percent rating pursuant to Diagnostic Code 5003, which pertains to arthritis, for osteoarthritis of the tarsonavicular joints of the ankles.  

Accordingly, the Board concludes that the Veteran's right ankle disability does not warrant a disability rating in excess of 20 percent for the entire time covered by this claim.  Here, the Veteran is in receipt of the maximum rating available for limitation of motion of the ankle.  The evidence does not show that the Veteran has ankylosis as he does have some range of motion on both dorsiflexion and plantar flexion.  

The Board has considered the lay statements of the Veteran, the Veteran's coworker, supervisor and the Veteran's family, that a higher rating is warranted based on his symptoms.  While the statements are competent, credible, and probative, and support the currently assigned 20 percent evaluation, the entirety of the evidence as discussed above does not show that the criteria for a rating in excess of 20 are met.  In that regard, the VA examination reports are highly probative evidence as medical clinicians conducted testing to determine the extent of the Veteran's disability, including his range of motion.

The issue of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1).  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right ankle with the established criteria found in the rating schedule.  The Board finds that the Veteran's right ankle disability is fully addressed by the rating criteria under which such disabilities are rated and an exceptional disability picture is not shown.  The Veteran's symptoms, including tenderness, pain, discomfort, swelling and tenderness, which ultimately result in limitation of motion, are contemplated by the schedular criteria.  While the Veteran has reported instability, clinicians have determined that the joint was stable to stress and ligamentously stable.  The clinician's reports are entitled to great probative weight as they specifically tested for instability, therefore, the Veteran's lay statements are outweighed.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is employed and has not alleged that he was unemployable during the course of the claim due to the service-connected  disability, accordingly, TDIU is not raised by the record.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012).  Notice which informs the veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

A letter from the RO dated in October 2004 apprised the Veteran of the information and evidence necessary to substantiate his claim for an increased rating for his right ankle.  He was also advised of the evidence that VA would seek to provide and of the information and evidence that he was expected to provide.  See 38 C.F.R. § 3.159(b)(1).  An August 2010 letter notified him how ratings are assigned and the claim was thereafter readjudicated by way of a supplemental statement of the case.  While the Veteran was not notified of how effective dates are assigned, this is not prejudicial as the claim for an increase was not granted.

The Veteran was also provided an opportunity to set forth their contentions during the hearing before the undersigned in August 2010.  In Bryant v. Shinseki, the U. S. Court of Appeals for Veterans Claims (The Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the August 2010 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal.  Information was obtained regarding treatment for his disability and the severity of the disability and functional impairment resulting therefrom.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  

In October 2010, the Board remanded the case for further development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  A December 2010 letter from the RO requested that he identify any additional private medical records and the Veteran replied that all information had been submitted.  Additional VA treatment records were associated with the claims folder and a VA examination was provided on remand.  The VA examiner reviewed the claims folder and conducted an examination, which included an MRI, recorded range of motion measurements (which considered the degree of severity of pain), and provided sufficient information such that the Board's determination is an informed one.  Accordingly, the examination was adequate.  In sum, the information requested by the Board was provided and there was substantial compliance with the Board's remand instructions.   

Taking all of the above into consideration, the Board concludes that VA has satisfied both duties to notify and assist.  Accordingly, the Board concludes that a decision on the merits at this time does not violate the VCAA nor prejudice the Veteran.


ORDER

Entitlement to a disability rating in excess of 20 percent for service-connected fracture of the right talus (ankle) is denied.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


